Detailed Office Action
	The communication dated 12/22/2021 has been entered and fully considered. Claims 19-20 are withdrawn from examination. Claims 1-20 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to the Examiner and the restriction is a burden to the public and results in additional cost.  This is not found persuasive because in the restriction requirement of 11/17/2021, the Examiner established the reason for the search burden. The Applicant has not provided an argument rebutting that reasoning. Public search and cost burden are not factors in determining the restrictability of the application, thus these points are moot. The applicant has not provided any argument regarding the teaching of shared technical features of the groups of the invention by the cited prior arts in the restriction requirement of 11/17/2021.
The requirement is still deemed proper and is therefore made FINAL. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:

Claims 17 and 18, line 3: replace “the plastic material” with “the thermoplastic material”. This is to be consistent with the same limitation recited in line 3 of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (US 3,344,212), hereinafter FRANCIS, in view of MANG (DE-4004587 and its English translation), hereinafter MANG. Note that the italicized text below are the instant claims.
Regarding claims 1 and 14-16, FRANCIS discloses A method of producing a foam material body (17) {[col 1, lines 9-11] note the teaching on refeeding to a molding equipment, thus the purpose is to produce a foam body} comprising the following steps: 
provision of a pourable starting granulate (1) of expanded particles of a thermoplastic material {[col 1, lines 29-31] note the preparation of discrete particles indicating that is pourable, note that as shown above the starting granulate are foamed, thus expanded, [col 3, line 73] note teaching on thermoplastic},
formation of a pourable intermediate granulate (5) having a bulk density higher than that of the starting granulate (1) through volume reduction of the particles of the starting granulate (1) by subjecting the starting granulate (1) to a non-melting heat treatment {[col 1, lines 31-40] note heating and prevention of agglomeration that indicates heating is non-melting (no agglomeration) and the intermediate granulate is pourable, also note increase of density that is an indication of volume reduction, [col 2, line 47-50] note also the shrinking and volume reduction, note that bulk of material is not melting}. 
FRANCIS only briefly mentions the use of this reduced-volume or intermediate granulate in a plastic molding equipment {[col 1, lines 9-11]}. FRANICS is, however, silent on the details of the molding process that is implemented on the intermediate granulates. Therefore, one of ordinary skill in the art would have been highly motivated to have looked to prior art to determine an appropriate molding procedure for these granulates.
In the same filed of endeavor that is related to method for recycling foam, MANG discloses and molding of the foam material body (17) through material connection of the volume-reduced particles of the intermediate granulate (5) by heating the intermediate granulate (5) in a molding cavity of a molding tool (18) {note that the intermediate granulate is disclosed by FRANCIS as detailed above, [0004] note welded particles that indicates connection between them, [0027] filling chamber 1 is the mold, note that inside the mold is the cavity},
to a temperature greater than the glass transition temperature of the thermoplastic material, and by subsequently solidifying the thermoplastic material via cooling {[0011] note the teaching on going above the softening point that is an indication that temperature is higher than the glass transition temperature since [0005] note cooling and ejection the body indicating that is it solidified}.
wherein for molding of the foam material body (17) the intermediate granulate (5) is heated to a temperature selected from a range between 120 ºC and 150 ºC in the molding cavity (22) (claim 14) {[0030]}.
wherein for heating the intermediate granulate (5), steam is introduced into in the molding cavity (22) during molding (claim 15) {[0029]}.
wherein a mechanical stress selected from a range between 0.01 N/mm2 and 2 N/mm2 is applied to the intermediate granulate (5) during molding in the molding cavity (19) (claim 16) {[0030] note the cited range when converted is 0.1-0.2 N/mm2}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the molding method of MANG into the method of FRANCIS. As discussed above, FRANCIS discloses the formation of the intermediate granulate, however, is silent on a detailed molding of those granulates to produce the final foamed body. Therefore, one of ordinary skill in the art would have been highly motivated to look prior art for such teachings. This prior art is MANG.
Furthermore, the advantage of this method as disclosed by MANG is that large quantities of waste foam can be processed in a rational manner and produce a compact mass {[0008], [0009]}. 
The Examiner notes that MANG teaches a mold temperature range of 140-160 ºC that partially overlaps with the claimed range of 120 ºC and 150 ºC. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
wherein foam material objects are crushed from the thermoplastic material to provide the starting granulate (1) {[col 1, line 52-56]}.
Regarding claim 3, FRANCIS discloses wherein foam material objects with different densities are crushed {[col 1, lines 45-50] note the teaching on a range of densities of the starting material in the hopper 10}.
Regarding claim 4, FRANCIS discloses wherein by heat treatment, a bulk density of the intermediate granulate (5) is increased to five times the amount to 40 times the amount with respect to the bulk density of the starting granulate (1) prior to heat treatment {[col 3, lines 2-3]}.
The Examiner notes that FRANCIS teaches an increase in bulk density of 1.5 to 40 times that encompasses the claimed range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range {see MPEP 2144.05 (I)}.
Regarding claim 5, FRANCIS discloses wherein through the heat treatment a bulk density of the intermediate granulate (5) is set to a value selected from a range of 50 kg/m3 to 500 kg/m3 {[col 1, lines 37-38] note that the disclosed range when converted is equal to 240-480 kg/m3}.
Regarding claim 6, FRANCIS discloses wherein the heat treatment is carried out at a temperature in the range of the glass transition temperature of the thermoplastic material {[col 2, lines 4-6] note softening of the particles indicating that temperature is in the range of glass transition temperature.
 wherein the heat treatment is carried out at a temperature between 90 ºC and 120 ºC {[col 2, line 62] note the disclosed range corresponds to 107-193 ºC, note that temperature is also dependent on the type of material and its softening temperature}.
The Examiner notes that FRANCIS teaches a heat treating temperature range that partially overlaps with the claimed range. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Regarding claim 8, FRANCIS discloses wherein the heat treatment is carried out at ambient pressure {[FIG] note that heat treatment vessel 17 is open to the air, thus at ambient pressure, also there is no teaching in FRANCIS indicating that the process is at elevated pressure}.
Regarding claim 9, FRANCIS discloses wherein a duration for the heat treatment is selected between 0.01 h and 50 h {[col 3, line 5]}.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS and MANG as applied to claim 1 above, and further in view of SCHLUMMER (US 2008/0190819), hereinafter SCHLUMMER.
Regarding claims 10 and 11, combination of FRANCIS and MANG discloses all the limitations of claim 1. This combination, however, is silent on separating different density fractions of the intermediate granulates and then feeding only one of the fractions into the mold.
In the same filed of endeavor that is related to separation of plastic compounds, and regarding the limitations of: 
wherein the intermediate granulate (5) is separated by density into multiple density fractions after the heat treatment. And
Claim 11: wherein for subsequent molding of the foam material body, intermediate granulate of only one of the density fractions is used in each case.	SCHLUMMER discloses that polystyrene polymeric material needs to be separated since some fractions have certain additive {[abstract] also note that both instant invention and FRANCIS is about recycling polystyrene foam}. SCHLUMMER further discloses that this separation can be done based on the density {[0016]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SCHLUMMER in the method of FRANCIS/MANG and have included a fractionation step based on density of the intermediate granulates prior to the introduction into the mold.
As disclosed by SCLUMMER, the advantage of this method is that high quality, additive-free plastic fraction can be obtained {[0018]}, that is more suitable for further molding and obtaining a high quality foam material body. One of ordinary skill in the art would have been highly motivated to have implemented this fractionation method in order to mold only those additive-free, highly pure polystyrene fraction that have certain densities.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS and MANG as applied to claim 1 above, and further in view of ALLMENDINGER (US 2008/0224357), hereinafter ALLMENDINGER.

In the same field of endeavor that is related to foam molding, ALLMENDINGER discloses wherein at least one additive is added to the intermediate granulate prior to the molding of the foam material body {[0012], [0013] note coating first and then introduction into the mold, thus prior to molding, [0025] to [0028]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ALLMENDINGER in the method of FRANCIS/MANG and have included an additive in the intermediate granulate prior to molding. As disclosed by ALLMENDINGER, the advantage of this addition is that for example flame retardant properties can be imparted {[0028]} or an additive can be chosen so that for example a color can be imparted {[0025] note use of pigments}.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS and MANG as applied to claim 1 above, and further in view of WEINGARTNER (US 2004/0053032), hereinafter WEINGARTNER.
Regarding claim 13, combination of FRANCIS and MANG discloses all the limitations of claim 1. This combination, however, is silent on of placing an additional element in the mold together with the intermediate granulates.
In the same filed of endeavor that is related to method for producing foam products, WEINGARTNER discloses wherein prior to molding of the foam material body, the intermediate granulate and at least one additional, constructive element are placed in the molding cavity of the molding tool, wherein the at least one constructive element becomes a part of the foam material body in the course of molding the foam material body {[0037] note that reinforcement is a constructive element, [0080], [0142] note the use of facing that is a constructive element, note it is place in the mold prior to filing the mold or molding and after molding becomes part of the object}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of WEINGARTNER in the method of FRANCIS/MANG and have included an additional constructive element in the mold together with the intermediate granulate. The advantage of this technique as disclosed by WEINGARTNER is that specific products for noise reduction {[0142]}, parcel shelves for passenger cars {[0145]}, or reinforced products {[0037]} can be produced.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS and MANG as applied to claim 1 above, and further in view of TAN (US 6,232,354), hereinafter TAN.
Regarding claim 17, combination of FRANCIS and MANG discloses all the limitations of claim 1. This combination, however, is silent on lowering the pressure inside the mold to ambient, prior to the solidification of the part.
In the same filed of endeavor that is related to polymer foam molding, TAN discloses wherein at the end of the molding of the foam material body (17), prior to the solidification of the plastic material by cooling, a pressure in the molding cavity (19) is lowered to ambient pressure {[abstract], [col 2, lines 60-67] note in the option A and above Tg (prior to solidification) pressure is released}.

As disclosed by TAN, and by using this method, different forms of foam cellular structure can be obtained {[col 3, lines 1-4]}. The Examiner notes that since the combination above also deals with molding a foamed object, there remains some foaming agent that can be manipulated based on the teaching of TAN. Therefore, one of ordinary skill in the art would have been motivated to implement TAN’s teaching to better control the final properties of the foamed object. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, MANG, and TAN as applied to claims 1 and 17 above, and further in view of ANDERSON (US 4,576,776), hereinafter ANDERSON.
Regarding claim 18, combination of FRANCIS, MANG, and TAN discloses all the limitations of claims 1 and 17. This combination, however, is silent on applying a vacuum prior to the solidification of the part in the mold.
In the same field of endeavor that is related to forming of composite material, ANDERSON discloses wherein a vacuum is generated in the molding cavity (19) prior to the solidification of the plastic material by cooling {[col 10, lines 59-61] note that vacuum is applied while still in the mold and no cooling has taken place as yet}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ANDERSON in the method of FRANCIS/MANG/TAN and have included a vacuum step in the molding of 
As disclosed by Anderson, the advantage of this vacuum step is that it removes any entrapped air or other gases to ensure complete formation of the part {[col 10, lines 63-65]}. Note that as discussed, the method of the combination above also deals with foaming and the issue of the presence of entrapped gas or air between the mold and the body; thus it would have been beneficial to one of ordinary skill in the art to have applied the vacuum teachings of ANDERSON to the molding method of the combination above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748